Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 1 of 21 PageID #: 163




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 DWAYNE BRUMMELL, individually and                           REPORT AND
 on behalf of all other persons similarly                    RECOMMENDATION
 situated,
                                    Plaintiff,               19 CV 5488(FB)(RML)

                 -against-

 K1 HVAC INC. and KRISHNADAT SING,

                                    Defendants.
 --------------------------------------------------------X
 LEVY, United States Magistrate Judge:
                 By orders dated May 1, 2020, and December 21, 2020, the Honorable Frederic

 Block, Senior United States District Judge, referred plaintiff’s motions for default judgment to

 me for report and recommendation. For the reasons stated below, I respectfully recommend that

 plaintiff’s motions be granted with respect to defendants K1 HVAC Inc. and Krishnadat Sing. I

 further recommend that plaintiff be awarded $44,705.26 in damages, plus pre-judgment and

 post-judgment interest.

                                       BACKGROUND AND FACTS

                 Defendant K1 HVAC Inc. (“K1”) is alleged to be a New York business

 corporation that has over eleven employees and conducts heating, ventilation, and air

 conditioning (“HVAC”) repair and installation. (Complaint, dated Sept. 27, 2019 (“Compl.”),

 Dkt. No. 1, ¶¶ 6, 10; see also Declaration of Dwayne Brummell, dated Apr. 30, 2020

 (“Brummell Decl.”), Dkt. No. 15, ¶ 2; see generally Declaration of Dwayne Brummell, dated

 Dec. 21, 2020 (“Second Brummell Decl.”), Dkt. No. 24.) K1 is located at 107-25 116th Street

 in Richmond Hill, New York. (Compl. ¶ 10.) Defendant Krishnadat Sing (“Sing”) is alleged to

 own, operate, and control K1’s day-to-day operations and management. (Id. ¶ 8.)
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 2 of 21 PageID #: 164




                   Plaintiff Dwayne Brummell (“plaintiff”) commenced this wage and hour action

     on September 27, 2019, asserting claims under the Fair Labor Standards Act (“FLSA”), 29

     U.S.C. §§ 201, et seq. and the New York Labor Law (“NYLL”). (See Compl. ¶¶ 2-3.) Plaintiff

     was employed by defendants as an HVAC Technician from August 7, 2018 to January 14, 2019.

     (Id. ¶ 12.)

                   Plaintiff alleges that he worked more than forty hours per week for twenty-three

     weeks, that his primary duties included installing and repairing air conditioners, and that

     defendants willfully failed to pay him at or above the statutory minimum wage and failed to pay

     him overtime wages. (Id. ¶¶ 13-14, 23-24.) Plaintiff also alleges that defendants failed to

     provide him with the statutorily required wage statements and wage notices. (Id. ¶¶ 26, 27.)

                   Despite being properly served with the summons and complaint, neither

     defendant has answered or moved with respect to the complaint. (See Affidavit of Service of

     Robert Guyette, sworn to Oct. 4, 2019, Dkt. No. 5; Affidavit of Service of Bashar Judeh, sworn

     to Aug. 11, 2020 (“Judeh Aff.”), Dkt. No. 17. 1) Pursuant to Federal Rule of Civil Procedure

     55(a), plaintiff moved for entry of default for defendant K1 on January 13, 2020, and for

     defendant Sing on October 8, 2020. (See Request for Certificate of Default, dated Jan. 13,

     2020, Dkt. No. 7; Request for Certificate of Default, dated Oct. 8, 2020, Dkt. No. 19.) On

     January 21, 2020 and October 15, 2020, respectively, the Clerk of the Court entered the defaults




 1
  In the Affidavit of Service, defendant Sing’s name is misspelled as “Sign.” (See Judeh Aff.)
 However, the affidavit of plaintiff’s process server “establishes a presumption that service is
 proper.” Onewest Bank N.A. v. Elliott, No. 15 CV 4395, 2016 WL 3766062 (E.D.N.Y. May 23,
 2016), report and recommendation adopted, No. 15 CV 4395, 2016 WL 3746564 (E.D.N.Y. July
 8, 2016). A minor, amendable misspelling is a “harmless error” and is insufficient to rebut that
 presumption. See, e.g., Alston v. Quik Park Garage Corp., No. 95 CV 957, 1996 WL 547018, at
 *1 (S.D.N.Y. Sept. 26, 1996).


                                                     2
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 3 of 21 PageID #: 165




 of defendants K1 and Sing. (See Clerk’s Entry of Default, dated Jan.13, 2020, Dkt. No. 8;

 Clerk’s Entry of Default, dated Oct. 15, 2020, Dkt. No. 20.)

                Plaintiff filed separate motions for default judgment against defendants K1 and

 Sing. (See Motion for Default Judgment, dated Apr. 30, 2020, Dkt. No. 12; Motion for Default

 Judgment, dated Dec. 21, 2020, Dkt. No. 21.) Plaintiff asserts claims under the FLSA and the

 NYLL for willful failure to pay overtime premium pay. (See Compl. ¶¶ 49, 58.) Plaintiff

 additionally asserts claims under the NYLL for failure to pay the minimum wage and failure to

 provide proper wage notices and wage statements. (See id. ¶¶ 41, 61, 65.) Plaintiff seeks

 unpaid wages, liquidated damages, pre- and post- judgment interest, attorney’s fees, and costs.

 (See id. ¶¶ 2-3.)

                                              DISCUSSION

    A. Liability

                A defendant’s “default is deemed to constitute a concession of all well pleaded

 allegations of liability.” Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155,

 158 (2d Cir. 1992). Once a default judgment is entered, the court “is required to accept all of

 [the plaintiff’s] factual allegations as true and draw all reasonable inferences in [the plaintiff’s]

 favor.” Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009) (citing Au Bon Pain Corp. v.

 Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981)). The court must also “determine whether [the

 plaintiff’s] allegations establish [the defendants’] liability as a matter of law.” Id.

                Plaintiff has sufficiently pleaded factual allegations that give rise to liability for

 unpaid overtime wages under the FLSA and NYLL. (See Compl. ¶¶ 2, 3.) Plaintiff has also

 sufficiently pleaded claims under the NYLL for failure to pay the minimum wage and failure to

 provide wage statements and wage notices. (See id. ¶ 3.) The extent to which he can recover

 damages from the defaulting defendants based upon these violations depends on whether: (1) his


                                                    3
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 4 of 21 PageID #: 166




 claims were timely; (2) he is a covered employee under the FLSA and the NYLL; and (3)

 defendants were his employers under the FLSA and NYLL.

            1. Timeliness

                For claims to be timely under the FLSA, they must have arisen within the two

 years prior to the filing of complaint, or—for willful violations—within the three years prior. 29

 U.S.C. § 255(a). Here, plaintiff alleges that defendants willfully violated the FLSA by failing to

 pay him overtime wages. (Compl. ¶¶ 24, 49.) Defendants have waived any affirmative defense

 based on the statute of limitations by virtue of their default. See Gunawan v. Sake Sushi Rest.,

 897 F. Supp. 2d 76, 87 (E.D.N.Y. 2012) (citing Day v. McDonough, 547 U.S. 198, 202 (2006);

 Davis v. Bryan, 810 F.2d 42, 44 (2d Cir. 1987); Archie v. Grand Cent. P’ship, 997 F. Supp. 504,

 536 (S.D.N.Y. 1998)). And plaintiff’s allegation that defendants “were aware” of their failure to

 pay a minimum wage establishes willfulness. (Compl. ¶ 50); see Moran v. GTL Constr., LLC,

 No. 06 CV 168, 2007 WL 2142343, at *4 (S.D.N.Y. July 24, 2007) (“[F]or the purposes of

 pleading, willfulness qualifies as a factual state of mind falling under Fed. R. Civ. P. 9(b), which

 states the ‘condition of mind of a person may be averred generally.’”). Because plaintiff alleges

 that he was employed by defendants and that non-payment of overtime wages occurred between

 August 7, 2018 and January 14, 2019 (see Compl. ¶ 12), within three years prior to the filing of

 the complaint, his claim is timely under the FLSA.

                For plaintiff’s claims to be timely under the NYLL, they must have arisen within

 the six years prior to the filing of the complaint. See N.Y. LAB. L. §§ 198(3); 663(3). Because

 plaintiff alleges that he was employed by defendants and that underpayment of wages, wage

 notice violations, and wage statement violations occurred after September 27, 2013, his claims

 under the NYLL are timely. (Compl. ¶¶ 12, 41, 61, 65.)




                                                  4
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 5 of 21 PageID #: 167




            2. Employee Coverage Under the FLSA and NYLL

                Because the minimum wage and overtime provisions of the FLSA and the NYLL

 apply only to employees of covered employers, plaintiff must show that (1) he was defendants’

 employee, and (2) defendants were employers subject to the coverage of each statute. First,

 under the FLSA, an employee is “any individual employed by an employer,” meaning any

 individual whom an employer “suffer[s] or permit[s] to work.” 29 U.S.C. §§ 203(e)(1), (g).

 Here, plaintiff has adequately pleaded that he was an employee under the FLSA, to the extent he

 was hired to work as a full-time HVAC Technician by defendants K1 and Sing, worked six days

 a week, and was paid in cash weekly. (See Compl. ¶¶ 12-14; Brummell Decl. ¶¶ 6, 9.) In

 considering whether an individual is an employee under the NYLL, courts often look to whether

 a worker: “(1) worked at his own convenience; (2) was free to engage in other employment; (3)

 received fringe benefits; (4) was on the employer’s payroll; and (5) was on a fixed schedule.”

 Fermin v. Las Delicias Peruanas Rest. Inc., 93 F. Supp. 3d 19, 49 (E.D.N.Y. 2015) (internal

 quotation marks omitted) (quoting Byong v. Cipriani Group, Inc., 1 N.Y.3d 193, 198 (2003)).

 As alleged in the complaint, plaintiff worked a scheduled shift for a minimum number of hours

 on specified days as determined by defendants and was on defendants’ weekly cash payroll.

 (Compl. ¶¶ 11, 13, 17, 18; Brummell Decl. ¶¶ 4, 6.) These facts establish that plaintiff is also an

 employee under the NYLL. Fermin, 93 F. Supp. 3d at 34 (finding allegations of fixed hours,

 schedules, and rates of pay sufficient to prove plaintiffs’ status as employees under NYLL).

                Second, plaintiff’s allegations demonstrate that defendants were his employers.

 To establish that defendants are employers subject to the FLSA and NYLL, plaintiff must show

 that defendants “possessed the power to control” his activities as a worker considering the




                                                  5
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 6 of 21 PageID #: 168




 totality of pertinent “economic realit[ies].” 2 Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139

 (2d Cir. 1999) (citation and quotation marks omitted). To evaluate the “economic reality” of an

 alleged employee-employer relationship, courts look to various factors, none of which is

 individually dispositive. Id. These factors include “whether the alleged employer (1) had the

 power to hire and fire the employees, (2) supervised and controlled employee work schedules or

 conditions of employment, (3) determined the rate and method of payment, and (4) maintained

 employment records.” Id. In addition, the FLSA requires employees to show their employer

 was an enterprise engaged in interstate commerce or that their work as employees regularly

 involved them in interstate commerce. See 29 U.S.C. § 206(a).

                Here, plaintiff’s allegations implicate all four factors listed above, thus

 substantiating an “economic reality” in which defendants “possessed the power to control” his

 activities. Herman, 172 F.3d at 139. First, plaintiff asserts that both defendants had the power to

 hire and fire him. (Compl. ¶¶ 9, 11; Second Brummell Decl. ¶ 10.) Second, he avers that both

 defendants controlled his work schedule and conditions of employment. (See Compl. ¶¶ 9, 11;

 Brummell Decl. ¶¶ 3-5; Second Brummell Decl. ¶¶ 2, 4, 6.) Further, plaintiff alleges that

 defendant Sing had the power to set his work schedule, including the time and location of jobs,

 employee drop-offs and pickups, and the responsibility to transport materials. (Compl. ¶ 11;

 Second Brummell Decl. ¶¶ 2-5.) Plaintiff also alleges that Sing supervised the work performed

 at the job sites for quality and progress. (Second Brummell Decl. ¶ 6.) Third, plaintiff asserts

 that both defendants had the authority to determine and change his payment rate and method of




 2
  “Courts have interpreted the definition of ‘employer’ under the [NYLL] coextensively with the
 definition used by the FLSA.” Copantitla v. Fiskardo Estiatorio, Inc., 788 F. Supp. 2d 253, 308
 n.21 (S.D.N.Y. 2011); see also Oaxaca v. Hudson Side Cafe Inc., No. 13 CV 2698, 2018 WL
 4859152, at *8 (E.D.N.Y. Oct. 8, 2018); Fermin, 93 F. Supp. 3d at 37.


                                                   6
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 7 of 21 PageID #: 169




 pay. (Compl. ¶ 9; Brummell Decl. ¶¶ 9-10; Second Brummell Decl. ¶¶ 7-9.) And finally,

 plaintiff alleges that both defendants “kept at least some records regarding [his] employment”

 and Sing, specifically, kept “some records about our employment, the work we did and the

 locations where we worked.” (Compl. ¶ 9; Second Brummell Decl. ¶ 8.)

              Plaintiff has also satisfied the FLSA’s interstate commerce requirement. To show

 he was “employed in an enterprise engaged in commerce,” 29 U.S.C. § 206(a), plaintiff alleges

 that defendant K1 had gross annual revenue of at least $500,000, and that it was engaged in

 interstate commerce. (See Compl. ¶ 7.) While plaintiff’s allegations are conclusory insofar as

 they restate the statutory definition of enterprise coverage while only providing the vague factual

 allegations that employees “engaged in [interstate] commerce” by handling “goods and materials

 that have been produced for and moved in commerce,” including but not limited to, “tools,

 equipment and HVAC parts” (see Compl. ¶¶ 7, 14; see also Brummell Decl. ¶ 3; Second

 Brummell Decl. ¶¶ 3-5), multiple courts in this district have held that similarly conclusory

 allegations of enterprise coverage may establish liability in a motion for default judgment where

 plaintiff handled goods or items that originated out-of-state. See, e.g., Remache v. Mac Hudson

 Grp., No. 14 CV 3118, 2018 WL 4573072, at *4 (E.D.N.Y. Sept. 7, 2018) (holding that a

 construction business is an enterprise that is “typically involved in interstate commerce”), report

 and recommendation adopted, 2018 WL 4568860 (E.D.N.Y. Sept. 24, 2018); Boutros v. JTC

 Painting & Decorating Corp., 989 F. Supp. 2d 281, 284 (S.D.N.Y. 2013) (finding defendant

 subject to enterprise coverage where plaintiffs alleged that they used “tools, paint, and other

 materials that travel in interstate commerce”); Rodriguez v. Almighty Cleaning, Inc., 784 F.

 Supp. 2d 114, 121 (E.D.N.Y. 2011) (holding that the interstate commerce test “is met if Plaintiffs

 merely handled supplies or equipment that originated out-of-state . . . . The Court finds it logical




                                                  7
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 8 of 21 PageID #: 170




 to infer here that the cleaning supplies utilized by the Plaintiffs originated outside of New

 York.”). 3 I agree with courts that have adopted this approach, and I find that it is reasonable to

 infer that the tools, equipment, and HVAC parts allegedly handled by defendants’ employees

 “have been moved in or produced for [interstate] commerce.” (Compl. ¶ 13); 29 U.S.C. §

 203(s)(1)(A)(i). Plaintiff has therefore sufficiently established that he is a covered employee

 under the FLSA.

            3. Joint and Several Liability

                Finally, plaintiff alleges sufficient facts to establish that defendants were a single

 integrated enterprise for the purposes of joint and several liability under both the FLSA and

 NYLL. “The overwhelming weight of authority is that a corporate officer with operational

 control of a corporation’s covered enterprise is an employer along with the corporation, [and is

 therefore] jointly and severally liable under the FLSA for unpaid wages.” Moon v. Kwon, 248 F.

 Supp. 2d 201, 237 (S.D.N.Y. 2002). “In the context of a default, [joint and several] liability may

 be established based on limited detail about the relationship of defendants.” Nuriddinov v.

 Masada III, Inc., No. 15 CV 5875, 2017 WL 9253401, at *6 (E.D.N.Y. July 24, 2017) (citation

 omitted). Here, plaintiff states that defendant Sing owned K1 and operated the business out of

 his residence. (Compl. ¶ 8; Second Brummell Decl. ¶ 3.) Plaintiff further asserts that Sing often

 stored HVAC parts and materials, including AC condensers, furnaces and ductwork, in his




 3
   But see Perez v. Queens Boro Yang Cleaner, Inc., No. 14 CV 7310, 2016 WL 1359218, at *4
 (E.D.N.Y. Mar. 17, 2016) (“While some judges in this district disagree, and have granted default
 judgments notwithstanding a similar lack of specificity in other cases, I conclude that requiring
 non-conclusory allegations is more consonant with applicable case law concerning pleading
 requirements, and that it does not frustrate the FLSA’s remedial purpose to require a plaintiff
 seeking the statute’s protection to explain in her pleading just what it is about her employer’s
 business that brings it within the law’s ambit.” (footnote omitted)), report and recommendation
 adopted, 2016 WL 1337310 (E.D.N.Y. Apr. 5, 2016).


                                                   8
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 9 of 21 PageID #: 171




 backyard; required employees to start their workdays at his house; and regularly sent employees

 to pick up materials and parts from his house to transport them to job sites. (Second Brummell

 Decl. ¶¶ 3-5.) Additionally, as previously discussed, both K1 and Sing had the power to hire and

 fire employees, set work schedules, establish work conditions, and determine pay rates. (See

 Compl. ¶¶ 9, 11; Brummell Decl. ¶¶ 3-5; Second Brummell Decl. ¶¶ 2, 4, 6.) These allegations

 sufficiently establish defendants’ common ownership, management, and control of labor

 relations, which is “the central concern. . . underlying the single employer doctrine.” Marin v.

 APU Foods Corp., No. 17 CV 3224, 2018 WL 1462236, at *2 (E.D.N.Y. Feb. 26, 2018) (internal

 quotation marks and citations omitted). Therefore, I respectfully recommend that defendants be

 held jointly and severally liable.

     B. Damages

                Once the court determines that the defaulting defendants are liable, “the court

 must conduct an inquiry to establish damages to a ‘reasonable certainty.’” Gunawan, 897 F.

 Supp. 2d at 83 (quoting Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d

 Cir. 1999)). “[T]he quantum of damages remains to be established by proof unless the amount is

 liquidated or susceptible of mathematical computation.” Flaks v. Koegel, 504 F.2d 702, 707 (2d

 Cir. 1974). “The burden is on the plaintiff to establish [his] entitlement to recovery.” Bravado

 Int’l Group Merch. Servs. v. Ninna, Inc., 655 F. Supp. 2d 177, 189 (E.D.N.Y. 2009). Plaintiff

 requests damages in the amount of $61,995.48. This figure comprises $13,648.83 in

 compensatory damages, $13,648.83 in liquidated damages, $2,317.82 in pre-judgment interest,

 $10,000 in New York Labor Law record-keeping violations, $21,840 in attorney’s fees, and $540

 in costs. (See Memorandum in Support of Default Judgment, dated Dec. 21, 2020 (“Pl.’s Second




                                                 9
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 10 of 21 PageID #: 172




 Mem.”), Dkt. No. 22 at 13-21; see also Memorandum in Support of Default Judgment, dated

 Apr. 30, 2020 (“Pl.’s Mem.”), Dkt. No. 13 at 14-17.)

                1. Minimum Wage Compensation

                In the absence of any employment records and in light of defendants’ default,

 plaintiff’s recollections suffice to establish damages for unpaid wages. “[W]hen an employer

 fails to maintain accurate records or where. . . no records have been produced as a consequence

 of a defendant’s default, courts have held that the ‘plaintiff’s recollection and estimates of hours

 worked are presumed to be correct.’” Gunawan, 897 F. Supp. 2d at 88 (quoting Zeng Liu v. Jen

 Chu Fashion Corp., No. 00 CV 4221, 2004 WL 33412, at *3 (S.D.N.Y. Jan. 7, 2004)); see also

 Kim v. Kum Gang, Inc., No. 12 CV 6344, 2015 WL 2222438, at *25 (S.D.N.Y. Mar. 19, 2015)

 (noting that where an employer fails to maintain records of wages and hours, plaintiffs “need

 only prove that they performed work for which they were not properly compensated and produce

 sufficient evidence to show the amount and extent of that work as a matter of just and reasonable

 inference”) (internal quotation marks and citations omitted); Hart v. Rick’s Cabaret Int’l, Inc.,

 60 F. Supp. 3d 447, 466 (S.D.N.Y. 2014) (“It would be manifestly unfair to allow employers to

 avoid, or reduce, their liability simply because they kept shoddy records”).

                Here, plaintiff seeks damages for twenty-three workweeks. (Pl.’s Mem. at 1, 14;

 Pl.’s Second Mem. at 1, 17.) In his declaration, plaintiff states that, at a minimum, he worked six

 days per week, from 6:45 a.m. to 5:00 p.m. (Brummell Decl. ¶ 4.) At least two of those days, he

 worked until 6:00 p.m., working for a minimum average of 64.25 hours per week. 4 (Id.)



 4
  Plaintiff’s complaint alleges that he worked an average of 58.5 hours per week over the course
 of his employment. (See Compl. ¶¶ 13, 21.) However, in his declaration, plaintiff states that he
 worked an average of 64.25 hours per week. (Brummell Decl. ¶ 7.) Because the declaration is
 offered in place of live testimony, this court relies on plaintiff’s statements therein to determine
 damages.


                                                  10
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 11 of 21 PageID #: 173




 Additionally, he states that there were busier weeks when he would work until 10:00 p.m., which

 occurred at least once a week, for three weeks a month, every other month, bringing the total to

 70.5 hours for those weeks. (Id. ¶ 5.) Plaintiff states that he was paid $100 in cash per day

 regardless of how many hours he worked. (Id. ¶¶ 6, 10.) As such, he states that his hourly rate

 was $10.26 during 58.5-hour weeks, $9.92 during 60.5-hour weeks, and $8.50 during 70.5-hour

 weeks. (Id. ¶ 9.) Thus, because plaintiff worked a minimum of 58.5 hours per week in 2018 and

 2019 and was compensated $600 weekly, regardless of how many hours he worked, his hourly

 wage falls below the New York minimum wage for both years.

                The FLSA requires defendants to pay plaintiff a minimum hourly wage of $7.25

 at all relevant times. 29 U.S.C. § 206(a)(1). But New York law obligated defendants to pay

 plaintiff a minimum hourly wage of $13.00 in 2018 and $15.00 in 2019. N.Y. LAB. LAW §

 652(a)(i). 5 Because New York’s wage is higher, plaintiff may recover that amount. 29 U.S.C. §

 218(a); see also Gunawan, 897 F. Supp. 2d at 89. Based on plaintiff’s assertion that he worked

 for an average of 64.25 hours per week, plaintiff should have earned a total of $19,467.75 over

 the course of his employment in minimum wages. (Brummell Decl. ¶ 7.) Plaintiff was paid

 $600 per week for his twenty-three weeks of employment, or $13,800. Accordingly, I

 recommend that plaintiff be awarded $5,667.75 for the shortfall in minimum wages. 6




 5
  Because plaintiff alleged that defendants employed at least eleven (11) employees at all times
 during his employment, defendants qualify as “large employers” under the NYLL. (Compl. ¶
 15; Brummell Decl. ¶ 2); N.Y. LAB. LAW § 652(a).
 6
  I calculated this award amount through the following equation: (21 weeks x (64.25 average
 hours worked x $13 minimum wage) + (2 weeks x (64.25 average hours worked x $15 minimum
 wage)) – (23 weeks x $600 in actual wages paid) = $5,667.75.


                                                 11
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 12 of 21 PageID #: 174




                2. Overtime Compensation

                Plaintiff is also entitled to overtime compensation under both the FLSA and

 NYLL at the rate of one and one-half times his regular rate of pay for the hours he worked in

 excess of forty during a workweek. See 29 U.S.C. § 207(a)(1); N.Y. COMP. CODES T. & REGS.

 tit. 12, § 142-2.2. “‘[T]he regular rate refers to the hourly rate actually paid [to] the employee for

 the normal, non-overtime workweek for which he is employed.’” Hernandez v. NJK

 Contractors, Inc., No. 09 CV 4812, 2015 WL 1966355, at *41 (E.D.N.Y. May 1, 2015) (quoting

 Walling v. Youngerman Reynolds Hardwood Co., 325 U.S. 419, 424 (1945)). The method for

 calculating overtime is the same under both statutes, but a plaintiff may not receive double

 damages. See Martinez v. Alimentos Saludables Corp., No. 16 CV 1997, 2017 WL 5033650, at

 *15 (E.D.N.Y. Sept. 22, 2017). Because plaintiff’s recovery will be greater under the NYLL,

 damages will be calculated based on his NYLL unpaid wages claim.

                Plaintiff alleges that he was not paid overtime for any of the twenty-three weeks

 he was employed by defendants, despite working an average of 23.25 overtime hours per week.

 (Compl. ¶ 24; Brummell Decl. ¶¶ 7-8.) Plaintiff is thus entitled to 534.75 hours of overtime

 compensation. Overtime wages — “time and a half pay”— are fifty percent more than an

 employee’s regular rate of pay. As such, plaintiff should have received pay of $19.50 in 2018

 and $22.50 in 2019 for each hour worked in excess of forty per workweek. Plaintiff's award of

 $5,667.75 already includes one hundred percent of the minimum wage due for all hours worked

 in his twenty-three workweeks. Therefore, he is still due fifty percent of his regular rate of pay




                                                  12
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 13 of 21 PageID #: 175




 for the 534.75 hours of overtime worked —$6.50 in 2018 and $9.50 in 2019. Accordingly, I

 recommend that plaintiff be awarded $3,770.88 in unpaid overtime compensation. 7

                3. Liquidated Damages

                Plaintiff additionally seeks an award of liquidated damages under both the FLSA

 and NYLL. (See Compl. ¶¶ 43, 53, 59; Pl.’s Mem. at 13; Pl.’s Second Mem. at 15.) The FLSA

 and NYLL both allow for liquidated damages awards equaling one hundred percent of the wages

 due. See 29 U.S.C. § 260; N.Y. LAB. LAW § 663(1). However, plaintiff cannot recover

 cumulative liquidated damages under both statutes for the same time period. See Rana v. Islam,

 887 F.3d 118, 119 (2d Cir. 2018) (per curiam). When two forms of damages are available for the

 same violation, courts have generally awarded the higher of the two. See id.; Man Wei Shiu v.

 New Peking Taste Inc., No. 11 CV 1175, 2014 WL 652355, at *13 (E.D.N.Y. Feb. 19, 2014).

 Thus, I respectfully recommend that plaintiff be awarded liquidated damages under the NYLL.

                Under the NYLL, “liquidated damages are presumed unless defendants can show

 subjective good faith.” Zubair v. EnTech Eng’g, P.C., 900 F. Supp. 2d 355, 360 n.3 (S.D.N.Y.

 2012); see N.Y. LAB. LAW § 663(1). As defendants have defaulted, they have not established

 good faith to rebut the liquidated damages presumption. Accordingly, I respectfully recommend

 that plaintiff be awarded $9,438.63 in liquidated damages.

                4. Wage Notice

                Plaintiff further requests $5,000 in statutory damages for defendants’ failure to

 provide a wage notice in compliance with New York’s Wage Theft Prevention Act (“WTPA”),

 which requires employers to “provide [their] employees, in writing . . . a notice containing . . .




 7
  I calculated this award amount through the following equation: (21 weeks x (24.25 hours of
 overtime x $6.50)) + (2 weeks (24.25 hours of overtime x $9.50)) = $3,770.88.


                                                  13
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 14 of 21 PageID #: 176




 the rate or rates of pay thereof, whether paid by the hour, shift, day, week, salary, piece,

 commission, or other allowances.” (Pl.’s Mem. at 16; Pl.’s Second Mem. at 16.); N.Y. LAB.

 LAW § 195(1). Plaintiff states that he did not receive a wage notice when he was hired or at any

 other point during his employment. (Brummell Decl. ¶ 13.) Statutory damages under the WTPA

 are $50 per day, up to a maximum of $5,000. N.Y. LAB. LAW § 198(1-b)). Since plaintiff

 worked more than 100 days, I find that he is entitled to $5,000 for failure to provide a wage

 notice upon hiring.

             6. Wage Statements

             In addition to the wage notice requirement, “[e]mployers are also required to provide

  employees with a wage statement with each payment of wages.” Pastor v. Alice Cleaners,

  Inc., 16 CV 7264, 2017 WL 5625556, at *5 (S.D.N.Y. Nov. 21, 2017) (citing N.Y. LAB. LAW

  § 195(3)). Each wage statement must list, among other things, the dates of work covered by

  the payment of wages, the rate of pay and basis thereof, gross wages, applicable deductions,

  and allowances claimed as part of the minimum wage. N.Y. LAB LAW § 195(3). Plaintiff

  states that he never received wage statements with his pay. (Brummell Decl. ¶ 12.) As of

  February 27, 2015, “an employee can recover $250 for each workday that a wage statement

  violation occurs or continues to occur, not to exceed $5,000.” N.Y. LAB. LAW § 198(1–d)).

  Since plaintiff worked more than twenty days, I find that he is entitled to $5,000 for wage

  statement violations.

                 7. Pre-judgment Interest

                Plaintiff also requests pre-judgment interest under the NYLL. (Pl.’s Mem. at 16;

 Pl.’s Second Mem. at 16.); see N.Y. LAB. LAW § 663. Plaintiff may recover both pre-judgment

 interest and liquidated damages under the NYLL because the measures serve the two distinct

 purposes of “compensate[ing] a plaintiff for the loss of use of money” and “a penalty,”


                                                  14
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 15 of 21 PageID #: 177




 respectively. Reilly v. Natwest Mkts. Grp. Inc., 181 F.3d 253, 265 (2d Cir. 1999) (citation

 omitted); see also Villanueva v. 179 Third Ave. Rest. Inc., 500 F. Supp. 3d 219, 243 (S.D.N.Y.

 2020). The calculation of pre-judgment interest is based on unpaid wages, not liquidated

 damages. Fermin, 93 F. Supp. 3d 19, 49 (E.D.N.Y. 2015) (quoting Mejia v. East Manor USA

 Inc., No. 10 CV 4313, 2013 WL 3023505, at *8 n.11 (E.D.N.Y. Apr. 19, 2013), report and

 recommendation adopted, 2013 WL 2152176 (E.D.N.Y. May 17, 2013)). Nor is pre-judgment

 interest calculated on statutory damages for failure to provide wage notices and statements. See

 Feuer v. Cornerstone Hotels Corp., No. 14 CV 5388, 2020 WL 401787, at *12 (E.D.N.Y. Jan.

 21, 2020) (citing Gamero v. Koodo Sushi Corp., 272 F. Supp. 3d 481, 515 (S.D.N.Y. 2017),

 aff’d, 752 F. App’x 33 (2d Cir. 2018)).

                 The statutory rate of interest is nine percent per annum. N.Y. C.P.L.R. § 5004.

  Where damages were incurred at various times, interest may be calculated from a single

  reasonable intermediate date. Id. § 5001(b). The midpoint of a plaintiff’s employment is a

  reasonable intermediate date for purposes of calculating pre-judgment interest. See Fermin, 93

  F. Supp. 3d at 49; Wicaksono v. XYZ 48 Corp., No. 10 CV 3635, 2011 WL 2022644, at *9

  (S.D.N.Y. May 2, 2011), report and recommendation adopted, 2011 WL 2038973 (S.D.N.Y.

  May 24, 2011).

                Here, damages were incurred from August 7, 2018 to January 14, 2019. (Compl.

  ¶ 12; Brummell Decl. ¶ 1; Second Brummell Decl. ¶ 1.) I determine that the midpoint of this

  period is October 27, 2018. I therefore respectfully recommend that pre-judgment interest at the

  rate of nine percent per annum be awarded on plaintiff’s unpaid minimum wages and overtime

  wages—totaling $9,438.63—from October 27, 2018 to the date of the entry of judgment, which

  amounts to a per diem interest rate of $2.33 (($9,438.63 x .09 annual rate)/365 days).




                                                 15
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 16 of 21 PageID #: 178




                 7. Post-judgment Interest

                 Plaintiff is also entitled to post-judgment interest under 28 U.S.C. § 1961(a).

  Section 1961 provides that “interest shall be allowed on any money judgment in a civil case

  recovered in a district court.” 28 U.S.C. § 1961(a). Under the statute, interest is calculated

  “from the date of the entry of judgment, at a rate equal to the weekly average 1-year constant

  maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System,

  for the calendar week preceding[ ] the date of the judgment.” Id. Thus, I respectfully

  recommend that plaintiff be awarded statutory post-judgment interest. See Fermin, 93 F. Supp

  3d at 53 (finding that post-judgment interest is mandatory).

                 9. Attorney’s Fees and Costs

                As the prevailing party, plaintiff is entitled to recover reasonable attorney’s fees

  and costs under both the FLSA and the NYLL. See 29 U.S.C. § 216(b), N.Y. LAB. LAW §§

  198, 663(1). Plaintiff seeks an award of attorney’s fees in the amount of $21,840 and $540 in

  costs. (See Pl.’s Second Mem. at 21; Time Entries, annexed as Ex. 3 to the Declaration of

  Douglas B. Lipsky, Esq., dated Dec. 31, 2020 (“Lipsky Decl.”), Dkt. No. 23-3.)

                District courts have “considerable discretion in determining what constitutes

 reasonable attorney’s fees in a given case.” Barfield v. New York City Health & Hosps. Corp.,

 537 F.3d 132, 151 (2d Cir. 2008). When exercising their discretion to determine the

 reasonableness of attorney’s fees, courts in this Circuit use the “presumptively reasonable fee”

 standard. Arbor Hill Concerned Citizens Neighborhood Ass’n v. Cnty. of Albany, 522 F.3d 183,

 190 (2d Cir. 2008). The presumptively reasonable fee, also known as the lodestar, is “the

 product of a reasonable hourly rate and the reasonable number of hours required by the case.”

 Millea v. Metro-North R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011).

                As a threshold matter, the party seeking fees must provide accurate, detailed and


                                                  16
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 17 of 21 PageID #: 179




  contemporaneous attorney time records. See Scott v. City of New York, 643 F.3d 56, 58-59 (2d

  Cir. 2011) (per curiam); Green v. City of New York, 403 F. App’x 626, 630 (2d Cir. 2010);

  N.Y. State Ass’n for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983); In re

  Phelan, 570 N.Y.S.2d 202, 203 (2d Dep’t 1991). Plaintiff has satisfied this requirement. (See

  Time Entries.)

                The court next assesses whether plaintiff’s counsel requests a reasonable hourly

  rate. A reasonable hourly rate is “the rate a paying client would be willing to pay . . . bear[ing]

  in mind that a reasonable, paying client wishes to spend the minimum necessary to litigate the

  case effectively.” Arbor Hill, 522 F.3d at 190. Reasonable hourly rates should be based on

  “rates prevailing in the community for similar services of lawyers of reasonably comparable

  skill, experience, and reputation.” Cruz v. Local Union No. 3 of IBEW, 34 F.3d 1148, 1159 (2d

  Cir. 1994) (citing Blum v. Stenson, 465 U.S. 886, 896 n.11 (1984)). A judge may determine

  prevailing rates based on evidence presented or his or her own knowledge of rates charged in

  the community. Chambless v. Masters, Mates & Pilots Pension Plan, 885 F.2d 1053, 1059 (2d

  Cir. 1989). The “community” is generally considered to be the district where the court sits. See

  Arbor Hill, 522 F.3d at 190. Further, “the nature of representation and type of work involved in

  a case are critical ingredients in determining the ‘reasonable’ hourly rate.” Id. at 184 n.2

  (citations omitted).

                   Plaintiff’s counsel requests hourly rates of $400 for Douglas Lipsky and $300 for

  Milana Dostanitch. (See Time Entries.) I find these rates to be reasonable. Mr. Lipsky is a

  partner at Lipsky Lowe LLP and has practiced employment law for over seventeen years. (Pl.’s

  Second Mem. at 19; Pl.’s Mem. at 18.) Ms. Dostanitch is a sixth-year associate who has

  specialized in employment law since she began practicing. (Pl.’s Second Mem. at 20; Pl.’s




                                                  17
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 18 of 21 PageID #: 180




  Mem. at 19.) Rates of $400 per hour and $300 per hour, respectively, are commensurate with

  the rates routinely awarded in this district to attorneys with comparable backgrounds and

  experience. See, e.g., Lopez v. 1923 Sneaker, Inc., No. 18 CV 3828, 2021 WL 1845057

  (E.D.N.Y. Mar. 5, 2021) (awarding hourly rate of $375 for attorney with eighteen years of

  experience and $275 for attorney with nine years of experience), report and recommendation

  adopted, 2021 WL 1259623 (E.D.N.Y. Apr. 6, 2021); Gunter v. Silver’s Crust W. Indian Rest.

  & Grill, Inc., No. 18 CV 1804, 2021 WL 966147 (E.D.N.Y. Feb. 25, 2021) (finding rate of $375

  for an attorney with thirteen years of experience reasonable), report and recommendation

  adopted, 2021 WL 964921 (E.D.N.Y. Mar. 15, 2021); Godwin v. Buka New York Corp., No. 20

  CV 969, 2021 WL 612336, at *13 (E.D.N.Y. Feb. 17, 2021) (finding rate of $400 per hour for

  partner reasonable); Martinez v. New 168 Supermarket LLC, No. 19 CV 4526, 2020 WL

  5260579, at *8 (E.D.N.Y. Aug. 19, 2020) (noting that, in this district, courts routinely approve

  hourly rates of $200 to $450 for partners and $200 to $325 for senior associates), report and

  recommendation adopted, 2020 WL 5259056 (E.D.N.Y. Sept. 3, 2020); Elvey v. Silver’s Crust

  W. Indian Rest. & Grill, Inc., No. 18 CV 126, 2019 WL 3937126, at *15 (E.D.N.Y. July 3,

  2019) (awarding $250 per hour to attorney with eight years of experience in a default judgment

  FLSA case).

                The court next looks to the reasonableness of the hours billed. To determine the

 reasonableness of the hours spent on the litigation, the court must make “a conscientious and

 detailed inquiry into the validity of the representations that a certain number of hours were

 usefully and reasonably expended.” Maldonado v. La Nueva Rampa, Inc., No. 10 CV 8195,

 2012 WL 1669341, at *13 (S.D.N.Y. May 14, 2012) (quoting Lunday v. City of Albany, 42 F.3d

 131, 134 (2d Cir. 1994)). The “critical inquiry is ‘whether, at the time the work was performed,




                                                 18
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 19 of 21 PageID #: 181




 a reasonable attorney would have engaged in similar time expenditures.’” Id. (quoting Grant v.

 Martinez, 973 F.2d 96, 99 (2d Cir. 1992)). The court may exclude those hours that it finds

 excessive, redundant, or otherwise unnecessary. See Gordon v. Site 16/17 Dev., LLC, No. 11

 CV 427, 2011 WL 3251520, at *6 (S.D.N.Y. July 28, 2011). In lieu of an itemized reduction,

 the court may make an across-the-board percentage reduction. See Kirsch v. Fleet Street, Ltd.,

 148 F.3d 149, 173 (2d Cir. 1998).

                Here, plaintiff’s counsel seeks compensation for 68.5 hours of attorney work

 (55.6 hours for Ms. Dostanitch and 12.9 hours for Mr. Lipsky). (Pl.’s Second Mem. at 21; see

 Time Entries.) I find the claimed number of hours excessive. 8 See, e.g., Xin Long Lin v. New

 Fresca Tortillas, Inc., No. 18 CV 3246, 2019 WL 3716199 (E.D.N.Y. May 1, 2019) (finding

 fifty-eight hours of billed attorney work “grossly excessive” in a default judgment FLSA

 case), report and recommendation adopted, 2019 WL 3714600 (E.D.N.Y. May 28, 2019);

 Rodriguez v. Yayo Rest. Corp., No. 18 CV 4310, 2019 WL 4482032 (E.D.N.Y. Aug. 23, 2019)

 (finding 7.4 hours of billed attorney work reasonable in a default judgment FLSA case), report

 and recommendation adopted, 2019 WL 4468054 (E.D.N.Y. Sept. 18, 2019);

 Fermin, 93 F. Supp. 3d (accepting 26.4 hours of billed attorney work as reasonable in a default

 judgment FLSA case). Indeed, this is a routine wage and hour default case and “counsel [should

 be able to] draw on the experience of litigating many similar cases in this court.” Koszkos v.

 Janton Indus., Inc., No. 15 CV 1700, 2016 WL 4444329, at *8-9 (E.D.N.Y. Aug. 3,

 2016) (finding 76.4 hours excessive for a similar case, and reducing fees by thirty

 percent), report and recommendation adopted, 2016 WL 4444782 (E.D.N.Y. Aug. 23, 2016); see




 8
  For example, Douglas Lipsky spent more than seven hours reviewing and revising documents
 and many of the time entries for both lawyers are duplicative. (See Time Entries).


                                                 19
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 20 of 21 PageID #: 182




 also Morales v. B&M Gen. Renovation Inc., No. 14 CV 7290, 2016 WL 1266624, at *12

 (E.D.N.Y. Mar. 9, 2016) (finding sixty-three hours excessive for a similar case, and reducing

 fees by ten percent), report and recommendation adopted, 2016 WL 1258482 (E.D.N.Y. Mar. 29,

 2016). For cases with a similar procedural posture, courts have found a maximum of fifty-five

 hours total to be reasonable. See Morales, 2016 WL 1266624, at *12 (citing cases); Maldonado,

 2012 WL 1669341, at *14 (S.D.N.Y. May 14, 2012) (noting that “the high-end number of hours”

 spent on such cases “is no more than 55 hours total”). Thus, a thirty-percent reduction in hours

 is appropriate, leading to a total of 47.95 hours. Accordingly, I respectfully recommend that

 plaintiff be awarded $15,288 for attorney’s fees. 9

                   Plaintiff additionally requests compensation for $540 in costs, representing $400

     for this court’s filing fee and $140 in service of process fees. (See Attorney Expense Records,

     annexed as Ex. 4 to the Lipsky Decl.) “Ordinarily, plaintiffs may recover costs relating to filing

     fees, process servers, postage, and photocopying.” Pichardo v. El Mismo Rincon Latino Corp.,

     No. 17 CV 7439, 2018 WL 4101844, at *11 (E.D.N.Y. Aug. 7, 2018) (quotations and citation

     omitted), report and recommendation adopted, 2018 WL 4100480 (E.D.N.Y. Aug. 28, 2018);

     see also LeBlanc-Sternberg v. Fletcher, 143 F.3d 748, 763 (2d Cir. 1998). Plaintiff has

     submitted sufficient documentary evidence for these costs. (See Attorney Expense Records.)

     Accordingly, I find plaintiff’s requested costs to be reasonable out-of-pocket expenses.

                                              CONCLUSION

                   For the reasons stated above, I respectfully recommend that plaintiff’s motions for

 default judgment be granted as to defendants K1 HVAC Inc. and Krishnadat Sing, jointly and




 9
  I calculated this amount through the following equation: (55.6 hours x .70) x $300 hourly rate))
 + (12.9 hours x .70) x $400 hourly rate)) = $15,288.


                                                    20
Case 1:19-cv-05488-FB-RML Document 25 Filed 08/13/21 Page 21 of 21 PageID #: 183




 severally. In terms of damages, I recommend that plaintiff be awarded $44,705.26, consisting of

 $5,667.75 in unpaid minimum wage compensation, $3,770.88 in unpaid overtime wages,

 $9,438.63 in liquidated damages, $10,000 for wage notice and wage statement violations,

 $15,288 in attorney’s fees, and $540 in costs, plus pre-judgment and post-judgment interest.

                Any objections to this report and recommendation must be filed electronically or

 with the Clerk of Court, with courtesy copies to Judge Block and to my chambers, within

 fourteen (14) days. Failure to file objections within the specified time waives the right to appeal

 the district court’s order. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72, 6(a), 6(d).

                                                               Respectfully submitted,



                                                               _________/s/________________
                                                               ROBERT M. LEVY
                                                               United States Magistrate Judge
 Dated: Brooklyn, New York
        August 13, 2021




                                                  21
